DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hanson et al. (US 2011/0160654, hereinafter 'Hanson').
As to claim 28, Hanson discloses a method of operating a supplemental device (402 + responsive device 410 and electronic parts directly associated therewith – see Fig. 24, para 0216) attached to an injection device (401), the method comprising: detecting, using an optical sensor, one or more symbols (colors, grey scale, or bar code) on the injection device (see para 0031, claim 41), examining the one or more symbols to determine that the supplemental device is not aligned with the injection device (see para 0031, 0182, 0216, 0225, 0234, 0236, claim 14 of Hanson); and transitioning, by the supplemental device, to an incorrect alignment state in response to determining, using the 
As to claim 29, Hanson discloses a computer program comprising machine readable instructions (the following limitations described by Hanson can be considered a computer program inasmuch as the instant specification describes in para [0091] as the operations performed by Hanson must necessarily contain instructions read by control electronics 414 and/or 52 of Hanson) that, when executed by a processor arrangement (responsive device 410 and electronic parts directly associated therewith – see Fig. 24, para 0216) of a supplemental device (402) attachable to an injection device (401), cause the supplemental device to perform a method comprising: detecting, using an optical sensor, one or more symbols (colors, greyscale, or bar code) on the injection device (see para 0031, claim 41), examining the one or more symbols to determine that the supplemental device is not aligned with the injection device (see para 0031, 0182, 0216, 0225, 0234, 0236, claim 14 of Hanson); and transitioning to an incorrect alignment state in response to determining that the supplemental device is not aligned with the injection device (see at least para 0225 which teaches “the drive device 44 may be inoperable unless the first part 401 and the second part 402 are operatively engaged properly (i.e., aligned and/or connected properly)” and para 0234 which teaches “the control electronics 414 or 52 may provide a suitable control signal to activate an indicator device 420”).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 23, 24, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo et al. (US 2010/0286612 A1, cited previously and hereinafter 'Cirillo') in view of Hanson et al. (US 2011/0160654, cited previously and hereinafter 'Hanson')
	As to claim 17, Cirillo discloses a supplemental device (130) for attachment to an injection device (110; see Figs. 1, 5-18), the supplemental device comprising: a display (132); a processor arrangement (electronics assembly; see at least abstract, para 0008); and an optical sensor (“micro optics subsystem”) configured to detect one or more symbols on the injection device (see abstract, para 0009, 0055, 0062, disclosing micro optics subsystem having a dial reader to take one or more images of a dosage dial of the prefabricated injection pen, and an imaging subsystem communicatively coupled to the electronics assembly to recognize characters in the images taken by the dial reader).
	Cirillo is silent to the optical sensor configured to detect one or more symbols on the injection device for determining when the supplemental device is not correctly aligned with the injection device and wherein the processor arrangement is configured to: examine the one or more symbols detected using the optical sensor to determine when the supplemental device is not correctly aligned with the injection device, and when it is determined using the optical sensor that the supplemental device is not correctly aligned with the injection device, cause transition of the supplemental device to an incorrect alignment state.
Hanson discloses alignment systems and methods and teaches using various types of sensors to detect alignment between different components (see para 0030-0035, 0183, 0234). Hanson then uses a processor arrangement (control electronics), to cause transition to incorrect alignment state (see at least para 0225 which teaches “the drive device 44 may be inoperable unless the first part 401 and the second part 402 are operatively engaged properly (i.e., aligned and/or connected properly)” and para 0234 which teaches “the control electronics 414 or 52 may provide a suitable control signal to activate an indicator device 420”). Hanson additionally teaches that its sensor can include an optical sensor (see para 0031 of Hanson) configured to detect one or more symbols (color, greyscale, bar code; para 0031). It would have been obvious to one having ordinary skill in the art to modify Cirillo in view of Hanson and either modify 

As to claim 23, Cirillo in view of Hanson teaches the supplemental device as claimed in claim 17 as described above. Cirillo is silent to wherein the optical sensor comprises one or both of an OCR module or a photometer. Hanson however teaches wherein its optical sensor can include a photometer (see para 0031 which teaches “the optical sensor may comprise at least one of a color detector and a grayscale detector”). Therefore, it would have been further obvious to one having ordinary skill in the art, when modifying Cirillo in view of Hanson, to do so such that the optical sensor comprises a photometer. One would have been motivated to do so as Hanson teaches a photometer as one possible type of sensor for determining proper alignments of components (see para 0031, 0183, 0225, 0234 of Hanson).
As to claim 24, Cirillo in view of Hanson teaches the supplemental device as claimed in claim 17 as described above. Cirillo further teaches wherein its optical sensor is configured to act as a dose dialed detector (see at least abstract, para 0009, 0062; the imaging subsystem of Cirillo is part of a dosage dial reader that is configured to as a dose dialed detector).
As to claim 27, Cirillo in view of Hanson teaches a system comprising the supplemental device and the injection device as claimed in claim 17 (see above rejection of claim 17, the system being interpreted as the fully assembled version of Cirillo that has been modified by Hanson).


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo in view of Hanson as applied to claim 17 above, and further in view of Morgan et al. (US 2010/0010443 A1, cited previously and hereinafter 'Morgan').
As to claim 18, Cirillo in view of Hanson teaches the supplemental device as claimed in claim 17 as described above, but is silent to wherein the supplemental device comprises a detection switch for determining whether the supplemental device is mounted on the injection device, and wherein the processor arrangement is configured, when the supplemental device is not mounted on the injection device, to cause transition of the supplemental device to an unmounted state.
Morgan discloses wherein a supplemental device (all parts within and on housing 10 except barrel 14) comprises a detection switch (20) for determining whether a supplemental device (barrel 14) is mounted on the injection device (para 0018-0021), and wherein the processor arrangement is configured, when the supplemental device is not mounted on the injection device, to cause transition to an unmounted state (see at least para 0019, 0021, 0027 – the sensor, which is in communication with the processor system, detects even the slight withdrawal of barrel 14, this state being interpreted as an unmounted state).
It would have been obvious to one having ordinary skill in the art before the date of invention to modify Cirillo/Hanson in view of Morgan to further be configured such that the supplemental device comprises a detection switch for determining whether the supplemental device is mounted on the injection device, and wherein the processor arrangement is configured, when the supplemental device is not mounted on the injection device, to cause transition of the supplemental device to an unmounted state. One would have been motivated to do so in order to alert a user that the supplemental device is not mounted to the injection device (see at least para 0019, 0021, 0027 of Morgan).

Claims 19-21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo in view of Hanson and Morgan as applied to claim 18 above, and further in view of Kamen et al. (US 2007/0219480 A1, cited previously and hereinafter 'Kamen').

Kamen teaches fluid delivery pump systems that use batteries and teaches transitioning its systems to a low battery state in response to a determination that a battery level of the battery is below a threshold level (wherein the transitioning includes providing alarm outputs or causing the system to use a backup electrical power source) (see para 0024).
It would have been obvious to one having ordinary skill in the art to modify Cirillo/Morgan/Hanson with Kamen such that the supplemental device comprises a battery, and wherein the processor arrangement is configured, to cause transition of the supplemental device to a low battery state in response to a determination that a battery level of the battery is below a threshold level. One would have been motivated to do so in order to transition the supplementary device into a state which uses a backup power source and/or alerts a user of a low battery (see para 0024 of Kamen).

As to claim 20, Cirillo in view of Morgan, Hanson and Kamen teaches the supplemental device as claimed in claim 19 as described above. It could further be said that the modified version of Morgan is configured such that wherein the processor arrangement is configured, when the supplemental device is not in the incorrect alignment state, the unmounted state, or the low battery state, to cause transition of the supplemental device to a default state (i.e. the “default state” being interpreted as when the sensor added in view of Hanson detects proper alignment, when the detection switch added in of Morgan does not detect the unmounted state, and wherein the low battery detection system added in view of Kamen does not detect a low battery).
As to claim 21, Cirillo in view of Hanson, Morgan, and Kamen teaches the supplemental device as claimed in claim 20 as described above. Cirillo further discloses wherein in the default state, the supplemental device is configured to display information relating to a last use of the injection device (see para 0034, 0038 of Cirillo).
 cause the supplemental device to remain in the incorrect alignment state until determination that the supplemental device is correctly aligned with the injection device. One would have been motivated to do so in order to ensure the supplemental device of Cirillo (as modified above) is properly aligned with the injection device before injection is performed (see para 0183, 0225, 0234 of Hanson).

Claim 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo in view of Hanson as applied to claim 17 above, and further in view of Hjertman et al. (US 2002/0032429 A1, cited previously and hereinafter 'Hjertman').
As to claim 25, Cirillo in view of Hanson teaches the supplemental device as claimed in claim 17 as described above, but is silent to wherein the optical sensor is configured to determine one or both of a type of the injection device or a type of medicament contained in the injection device.
Hjertman teaches use of a sensor system arranged to detect at least one predetermined property of the container or its content, including a type of medicament (see abstract, para 0047, 0048, 0066-0069).
It would have been obvious to one having ordinary skill in the art to modify Cirillo/Hanson with Hjertman such that the optical sensor is configured to determine one or both of a type of the injection device or a type of medicament contained in the injection device. One would have been motivated to do so in order to ensure that a proper/intended medicament is within the injection device (see abstract, para 0047, 0048, 0066-0069 of Hjertman).

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the limitations found in independent claim 17. The examiner disagrees and argues that the limitations of independent claim 17 (as well as independent claims 28 and 29) are taught by and/or made obvious in view of the prior art rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783             
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783